DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26-38 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110134894 A1 herein Stacey in view of US 20160135100 A1 herein Teyeb in view of US 7876704 B1 herein Bims.
Claim 26, Stacey discloses a device, the device comprising: memory and processing circuitry (0039), configured to: 
determine one or more packets to be transmitted to a station device, assign a first multiband sequence number to a first packet of the one or more packets (0039, claim 1; 0037); 
assign a second multiband sequence number to a second packet of the one or more packets (0037, sequence numbers for different wireless interfaces).
Stacey discloses transmission to different wireless interfaces and bands.
Stacey may not explicitly disclose cause to send the first packet to a first access point based on a first report associated with the first access point; and cause to send the second packet to a second access point based on a second report associated with the second access point.
Teyeb discloses cause to send the first packet to a first access point based on a first report associated with the first access point (0019, 0152, traffic steering from LTE to WLAN based on threshold); and cause to send the second packet to a second access point based on a second report associated with the second access point (0019, 0152, traffic steering from LTE to WLAN based on threshold). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stacey to include traffic steering based on load as taught by Teyeb so as to alleviate load (0011).
Stacey in view of Teyeb may not explicitly disclose a common MAC and a dedicated MAC.
Bims discloses an upper and lower MAC (Fig. 13). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stacey in view of Teyeb to split the MAC entity as taught by Bims so as to provide centralized management of multiple access points (Col 20: 1-10).

Claim 27, Stacey in view of Teyeb discloses the device of claim 26. Stacey may not explicitly disclose wherein the memory and the processing circuitry are further configured to perform traffic steering of the one or more packets based on the first report and the second report.
Teyeb disclose wherein the memory and the processing circuitry are further configured to perform traffic steering of the one or more packets based on the first report and the second report (0019, 0152). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stacey to include traffic steering based on load as taught by Teyeb so as to alleviate load (0011).

Claim 28, Stacey in view of Teyeb discloses the device of claim 26. Stacey may not explicitly disclose wherein the first report comprises data associated with at least one of throughput information, latency information, or readability information.
Teyeb disclose wherein the first report comprises data associated with at least one of throughput information, latency information, or readability information (0119, 0155). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stacey to include traffic steering based on load as taught by Teyeb so as to alleviate load (0011).

Claim 29, Stacey in view of Teyeb discloses the device of claim 28. 
Stacey may not explicitly disclose wherein the throughput information is associated with a successful packet transmission between the first access point and the station device.
Teyeb discloses disclose wherein the throughput information is associated with a successful packet transmission between the first access point and the station device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stacey to include traffic steering based on load as taught by Teyeb so as to alleviate load (0011).

Claim 30, claim 30 further limits an alternative of claim 28. Since Stacey in view of Teyeb discloses throughput information, all of the limitations of claim 30. 

Claim 31, as analyzed with respect to the limitations as discussed in claim 26.

Claim 32, as analyzed with respect to the limitations as discussed in claim 26.

Claim 33, Stacey discloses the device of claim 31, wherein the first interface is associated with 2.4 gigahertz or 5 gigahertz (0037, 0048).

Claim 34, Stacey discloses the device of claim 32, wherein the second interface is associated with 6 gigahertz or 60 gigahertz (0038, 0048).

Claim 35, Stacey discloses the device of claim 26, wherein the first interface and the second interface are in the same frequency band, wherein the first interface is an upper portion of the frequency band and the second interface is a lower portion of the frequency band (0037, 0048).

Claim 36, Stacey disclose the device of claim 26, wherein the device is a multiband proxy device having one or more interfaces associated with one or more frequency bands (0037-0038, 0048).

Claim 37, Stacey discloses the device of claim 26, further comprising a transceiver configured to transmit and receive wireless signals (0019, 0037).

Claim 38, Stacey discloses the device of claim 26 the device of claim 37, further comprising one or more antennas coupled to the transceiver (0019, 0037).

Claim 45, as analyzed with respect to the limitations as discussed in claim 26.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277. The examiner can normally be reached M-F 9:30 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mehmood B. Khan/           Primary Examiner, Art Unit 2468